          Case 2:21-cr-00170-GJP Document 38 Filed 07/06/21 Page 1 of 33




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 :
UNITED STATES OF AMERICA                         :
                                                 :
v.                                               :        CRIMINAL ACTION
                                                 :
MOSHE PORAT,                                     :        NO. 2:21-CR-00170-GJP-1
                                                 :
                              Defendant.
                                                 :
                                                 :
                                                 :

                                            ORDER

        AND NOW, this ____ day of _________, 2021, upon consideration of Defendant Moshe

 Porat’s Motion to Compel Discovery Pursuant to Brady v. Maryland, it is ORDERED that the

 motion is GRANTED. The government shall produce the reports, memoranda, notes, and/or

 summaries of interviews or proffers for Marjorie O’Neill, Rajan Chandran, Isaac Gottlieb, Diana

 Breslin-Knudsen, and any other witness/potential witness that contain Brady material within 7

 days of the date of this Order.



                                                     ___________________________________
                                                     HONORABLE GERALD J. PAPPERT
                                                     Judge, United States District Court
          Case 2:21-cr-00170-GJP Document 38 Filed 07/06/21 Page 2 of 33




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                   :
UNITED STATES OF AMERICA                           :
                                                   :
v.                                                 :        CRIMINAL ACTION
                                                   :
MOSHE PORAT,                                       :        NO. 2:21-CR-00170-GJP-1
                                                   :
                               Defendant.
                                                   :
                                                   :
                                                   :

                   DEFENDANT MOSHE PORAT’S MOTION TO
              COMPEL DISCOVERY PURSUANT TO BRADY V. MARYLAND

        Pursuant to Brady v. Maryland, 373 U.S. 83 (1963), Defendant Dr. Moshe Porat, by and

 through his undersigned counsel, hereby moves this Court for an order compelling the

 government to immediately produce the government’s reports, memoranda, notes, and/or

 summaries of interviews or proffers for Marjorie O’Neill, Rajan Chandran, Isaac Gottlieb, Diana

 Breslin-Knudsen, and any other witness/potential witness that contain exculpatory or favorable

 information to his defense.

         Multiple attempts to seek these materials from the government have resulted only in

 production of heavily redacted reports of three interviews of Ms. O’Neill and a heavily redacted

 report of one interview of Dr. Chandran, necessitating the filing of this motion.

        In support of this motion, Dr. Porat relies on the attached memorandum of law, which is

 incorporated herein.
        Case 2:21-cr-00170-GJP Document 38 Filed 07/06/21 Page 3 of 33




       WHEREFORE, Dr. Porat respectfully requests that this Court enter the attached order

compelling discovery pursuant to Brady v. Maryland.

Dated: July 6, 2021                            Respectfully submitted,

 /s/ Jay P. Lefkowitz                          /s/ Michael A. Schwartz
 Jay P. Lefkowitz, P.C.                        Michael A. Schwartz (PA 60234)
 Robert W. Allen, P.C.                         Richard J. Zack (PA 77142)
 (admitted pro hac vice)                       Tiffany N. Bracewell (admitted pro hac vice)
 KIRKLAND & ELLIS LLP                          TROUTMAN PEPPER HAMILTON
 601 Lexington Avenue,                         SANDERS LLP
 New York, NY 10022                            3000 Two Logan Square
 (212) 446-4800                                Eighteenth & Arch Streets
 lefkowitz@kirkland.com                        Philadelphia, PA 19103-2799
                                               (215) 981-4494
                                               (800) 615-2315 (fax)
                                               Michael.Schwartz@Troutman.com

Attorneys for Defendant Dr. Moshe Porat




                                            -2-
            Case 2:21-cr-00170-GJP Document 38 Filed 07/06/21 Page 4 of 33




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                               :
UNITED STATES OF AMERICA                       :
                                               :
v.                                             :       CRIMINAL ACTION
                                               :
MOSHE PORAT,                                   :       NO. 2:21-CR-00170-GJP-1
                                               :
                              Defendant.
                                               :
                                               :
                                               :

                      MEMORANDUM OF LAW IN SUPPORT OF
                     DEFENDANT MOSHE PORAT’S MOTION TO
                COMPEL DISCOVERY PURSUANT TO BRADY V. MARYLAND




     Jay P. Lefkowitz, P.C.                    Michael A. Schwartz (PA 60234)
     Robert W. Allen, P.C.                     Richard J. Zack (PA 77142)
     (admitted pro hac vice)                   Tiffany N. Bracewell (admitted pro hac vice)
     KIRKLAND & ELLIS LLP                      TROUTMAN PEPPER HAMILTON
     601 Lexington Avenue,                     SANDERS LLP
     New York, NY 10022                        3000 Two Logan Square
     (212) 446-4800                            Eighteenth & Arch Streets
     lefkowitz@kirkland.com                    Philadelphia, PA 19103-2799
                                               (215) 981-4494
                                               (800) 615-2315 (fax)
                                               Michael.Schwartz@Troutman.com

     Attorneys for Defendant Dr. Moshe Porat
             Case 2:21-cr-00170-GJP Document 38 Filed 07/06/21 Page 5 of 33



                                                   TABLE OF CONTENTS

INTRODUCTION ......................................................................................................................- 1 -

BACKGROUND ........................................................................................................................- 3 -

I.        Prior Investigation & Litigation ......................................................................................- 3 -

II.       Indictment .......................................................................................................................- 4 -

III.      Discovery ........................................................................................................................- 5 -

ARGUMENT ............................................................................................................................- 11 -

I.        Brady Compels the Prompt Production of Evidence that Is Favorable to the
          Defense. ........................................................................................................................- 11 -

II.       The Undisclosed Interview Reports and Notes Contain Information that Is
          Favorable to the Defense. .............................................................................................- 13 -

          A.         Inconsistencies between the Agent’s Grand Jury Testimony and
                     Exculpatory Jones Day Interviews....................................................................- 14 -

          B.         Other Exculpatory Material from the Jones Day Investigation ........................- 17 -

III.      Interview Reports and Notes that Contain Brady Material Are Discoverable and
          Should Be Produced Now. ............................................................................................- 20 -

CONCLUSION .........................................................................................................................- 25 -




                                                                       i
             Case 2:21-cr-00170-GJP Document 38 Filed 07/06/21 Page 6 of 33



                                                 TABLE OF AUTHORITIES

                                                                                                                                    Page(s)
Cases

Berger v. United States, 205 U.S. 78 (1935) .................................................................................12

Brady v. Maryland, 373 U.S. 83 (1963) ....................................................................................2, 11

Dennis v. Sec’y, Pa. Dep’t of Corr., 834 F.3d 263 (3d Cir. 2016) ..........................................11, 12

In re Special Proceedings, Misc. No. 09-0198 (D.D.C. Mar. 15, 2012) .......................................23

Kyles v. Whitley, 514 U.S. 419 (1995) ...........................................................................................12

Slutzker v. Johnson, 393 F.3d 373 (3d Cir. 2004)..........................................................................21

United States v. Acosta, 357 F. Supp. 2d 1228 (D. Nev. 2005) .....................................................13

United States v. Agurs, 427 U.S. 97 (1976) .............................................................................12, 13

United States v. Alvin, 340 F. Supp. 3d 323 (E.D. Pa. 2014) ........................................................12

United States v. Bagley, 473 U.S. 667 (1985) ...............................................................................24

United States v. Burke, 571 F.3d 1048 (10th Cir. 2009) ................................................................12

United States v. Carter, 313 F. Supp. 2d 921 (E.D. Wis. 2004) ....................................................13

United States v. Coles, No. 1:16-CR-212, 2021 U.S. Dist. LEXIS 2407 (M.D. Pa.
   Jan. 7, 2021) .............................................................................................................................21

United States v. Devos Ltd., No. 14-CR-574, 2017 U.S. Dist. LEXIS 3744 (E.D.
   Pa. Jan. 10, 2017) .....................................................................................................................21

United States v. Higgs, 713 F.2d 39 (3d Cir. 1983) .................................................................11, 23

United States v. Kaplan, 554 F.2d 577 (3d Cir. 1977)...................................................................12

United States v. Murphy, 569 F.2d 771 (3d Cir. 1978) ..................................................................21

United States v. Naegele, 468 F. Supp. 2d 150 (D.D.C. 2007) ......................................................13

United States v. Nejad, 487 F. Supp. 3d 206 (S.D.N.Y. 2020) ......................................................23

United States v. Nejad, No. 18-cr-224, 2020 U.S. Dist. LEXIS 126266 (S.D.N.Y.
   July 17, 2020)...........................................................................................................................23

United States v. Pelullo, 105 F.3d 117 (3d Cir. 1997) .................................................10, 21, 24, 25

United States v. Pelullo, 399 F.3d 197 (3d Cir. 2005) ...................................................................10
                                                 ii
              Case 2:21-cr-00170-GJP Document 38 Filed 07/06/21 Page 7 of 33



United States v. Ramos, 27 F.3d 65 (3d Cir. 1994) .......................................................................22

United States v. Rigas, 779 F. Supp. 2d 408 (M.D. Pa. 2011) .................................2, 11, 22, 23, 24

United States v. Safavian, 233 F.R.D. 12 (D.D.C. 2005) ..............................................................13

United States v. Starusko, 729 F.2d 256 (3d Cir. 1984) ....................................................12, 22, 23

United States v. Staton, No. 10-CR-800, 2012 U.S. Dist. LEXIS 81385 (E.D. Pa.
   June 5, 2012) ............................................................................................................................21

United States v. Stevens, No. 08-cr-231, 2009 U.S. Dist. LEXIS 39046 (D.D.C.
   Apr. 7, 2009) ................................................................................................................23, 24, 25

United States v. Sudikoff, 36 F. Supp. 2d 1196 (C.D. Cal. 1999) ..................................................13

United States v. Vella, 562 F.2d 275 (3d Cir. 1977) ......................................................................22

Other Authorities

Dep’t of Justice, Guidance for Prosecutors Regarding Criminal Discovery (Dec.
   2017) ........................................................................................................................................12

Due Process Protections Act, S. 1380 (Oct. 21, 2020) ..............................................................5, 12

Justice Manual § 9-5.0001, Policy Regarding Disclosure of Exculpatory and
    Impeachment Information (Jan. 2020) .....................................................................................12

Zane David Memeger, United States Attorney for the Eastern District of
   Pennsylvania, Memorandum regarding Discovery Best Practices to All
   Criminal AUSAs (Oct. 15, 2010) (available at
   www.justice.gov/sites/default/files/usao/pages/attachments/2015/04/01/pae_di
   scovery_policy.pdf) .................................................................................................................22




                                                                       iii
         Case 2:21-cr-00170-GJP Document 38 Filed 07/06/21 Page 8 of 33


                                       INTRODUCTION

       Despite being ordered at the arraignment on April 23, 2021 “to timely disclos[e] Brady

information to the defendant,” the government has failed to do so. In fact, the government has

resisted acknowledging that it possesses any Brady material. And, after multiple attempts by

counsel for Dr. Porat to seek prompt production of Brady materials, the government only

reluctantly produced on June 29, 2021 four heavily redacted reports of interviews of alleged co-

conspirator Marjorie O’Neill and Dr. Rajan Chandran, the person who Ms. O’Neill claims was

present when Dr. Porat allegedly directed the submission of false information to U.S. News &

World Report (“U.S. News”) and who does not support Ms. O’Neill’s story. But, these

disclosures are only the tip of the iceberg. As explained below, the government possesses

significantly more exculpatory material in its files. The government should not be permitted to

strategically delay producing Brady materials. Instead, this Court should order the government

to promptly produce all reports, memoranda, notes, and/or summaries of interviews or proffers

that contain information that is exculpatory or favorable to Dr. Porat’s defense.

       During the course of the government’s lengthy investigation, the government has

interviewed at least 20 witnesses, the vast majority of whom were previously interviewed as part

of Temple University’s internal investigation conducted by Jones Day into the events underlying

the charges in this case and/or deposed as part of a related civil action. Thus, even before the

government’s involvement in this case, the existing body of notes, reports, and transcripts

contained significant amounts of exculpatory and favorable evidence regarding Dr. Porat’s lack

of participation in or knowledge of the alleged scheme to deceive U.S. News and his lack of

intent to defraud. Indeed, orally and in writing, the government has acknowledged that in its

own interactions with many of those same witnesses (including Ms. O’Neill, Isaac Gottlieb, and

Dr. Chandran), exculpatory and favorable evidence came to light.


                                                -1-
         Case 2:21-cr-00170-GJP Document 38 Filed 07/06/21 Page 9 of 33


       Despite its acknowledgement that it possesses Brady information, the government

repeatedly has declined to produce to Dr. Porat documents that contain that exculpatory and/or

favorable information over the past two months. In resisting its obligations, the government has

offered a variety of rationales: it has asserted that it informally referenced some exculpatory

information during pre-indictment discussions with counsel, that it does not have an obligation to

produce summaries of witness interviews because it has not decided who it will call as witnesses

at trial, and that interview- or proffer-related materials themselves are not discoverable under

Brady v. Maryland, 373 U.S. 83 (1963). These rationales have no merit. As the court held in

United States v. Rigas, 779 F. Supp. 2d 408, 414-15 (M.D. Pa. 2011), the government cannot use

Federal Rule of Criminal Procedure 16 or the Jencks Act, 18 U.S.C. § 3500, to escape its Brady

obligations, and its refusal to promptly disclose under Brady its notes, reports, memoranda, or

summaries of interview or proffers that contain information favorable to Dr. Porat is improper

and adversely impacts counsel’s ability to properly prepare for trial. Indeed, the government

belatedly recognized this when it recently reversed course and produced overly redacted versions

of some but not all of the relevant interview memos.

       In light of the government’s restrictive and changing views of its disclosure obligations,

Dr. Porat respectfully requests that the Court issue an order compelling the government to

promptly produce the government’s reports, memoranda, notes, and/or summaries of interviews

or proffers for Marjorie O’Neill, Rajan Chandran, Isaac Gottlieb, Diana Breslin-Knudsen, and

any other witness/potential witness that contain information favorable to Dr. Porat, consistent

with its obligations under Brady and Judge Hey’s April 23, 2021 Order requiring that such

materials be produced at the earliest opportunity.




                                                -2-
            Case 2:21-cr-00170-GJP Document 38 Filed 07/06/21 Page 10 of 33


                                        BACKGROUND

I.      PRIOR INVESTIGATION & LITIGATION

        In January 2018, Temple University learned that the Richard J. Fox School of Business

and Management (“Fox School”) had submitted certain inaccurate information in connection

with U.S. News’ 2018 survey of the best online MBA (“OMBA”) programs. Following this

revelation, Temple University retained Jones Day to conduct an internal investigation into the

scope of the Fox School’s possible misreporting, which investigation lasted at least five months

and involved the interview and re-interview of at least 17 individuals; the review of more than

32,000 documents; and the retention of a data analytics firm to systematically audit historical

submissions by the Fox School. See Temple University, Update on Fox Rankings (July 9, 2018)

(https://news.temple.edu/sites/news/files/images/findings_and_recommendations.pdf) (“Jones

Day Public Report”). In its public report summarizing the key findings of investigation, Jones

Day concluded:

        The employee principally responsible for preparing and submitting Fox’s
        responses to ranking surveys [Marjorie O’Neill] knowingly and intentionally
        misreported certain information to U.S. News and failed to correct inaccuracies
        with respect to other information. The investigative record is inconclusive as to
        whether this employee, in knowingly and intentionally misreporting information,
        was acting at the specific direction of any other Fox personnel.

Id. at 2.

        Following his removal as Dean of the Fox School as a result of the Jones Day

investigation, in May 2019, Dr. Porat initiated a civil suit for defamation against Temple

University and its now-former president, Richard Englert, in the Philadelphia Court of Common

Pleas. In that suit, the parties deposed 36 individuals—primarily Temple University and Fox

School administrators and employees, including most of the individuals interviewed as part of

the Jones Day investigation. In an effort to seek the U.S. Attorney’s Office’s prosecution of Dr.

Porat, Temple University subsequently waived attorney-client privilege and work product

                                               -3-
         Case 2:21-cr-00170-GJP Document 38 Filed 07/06/21 Page 11 of 33


protections and then produced to Dr. Porat certain interview memoranda, interview notes, and

document sets reviewed with witnesses during the Jones Day investigation. These materials

were re-produced by the government with select additions in its initial discovery disclosures.

II.    INDICTMENT

       On April 15, 2021, the grand jury returned an indictment charging Dr. Porat with

conspiring and participating in a wire fraud scheme to provide false, fraudulent, or misleading

information as part of the Fox School’s submissions to U.S. News, in violation of 18 U.S.C.

§ 371 (Count I) and 18 U.S.C. § 1343 (Count II). The indictment alleges that Dr. Porat, two

other individuals (Mr. Gottlieb, a professor, and Ms. O’Neill, Manager of Finance), and perhaps

others conspired to induce U.S. News to rank the Fox School’s OMBA and part-time MBA

(“PMBA”) programs more highly by submitting inaccurate information regarding three

incoming-student metrics (out of more than 100 metrics and survey questions) between 2014 and

2018. See Indictment ¶¶ 44, 55, 58, 82, 86, 93.

       For OMBA program rankings, the indictment alleges that the Fox School represented 100

percent of its OMBA students had taken the Graduate Management Admission Test (“GMAT”)

when the number actually was lower. See Indictment ¶¶ 46, 49-51, 55, 58. Dr. Porat’s alleged

involvement is premised on a single alleged July 2014 conversation in which Ms. O’Neill

allegedly stated that U.S. News would give the Fox School full credit for the average GMAT

score of incoming students if she reported that all OMBA students had taken the GMAT, and, in

response, Dr. Porat allegedly said to “‘report it that way’ or words to that effect.” Id. ¶¶ 46, 49-

51. The indictment does not allege that Dr. Porat asked any other questions or offered any other

guidance or commentary to Ms. O’Neill or anyone else after July 2014 regarding how to report

the number or percentage of entrants who had taken the GMAT. Id. ¶ 58. And, as the

indictment confirms, Ms. O’Neill, without Dr. Porat’s knowledge, intentionally submitted


                                                -4-
        Case 2:21-cr-00170-GJP Document 38 Filed 07/06/21 Page 12 of 33


inaccurate information about admissions data, the mean grade point averages (“GPAs”) of

incoming students, and the average student indebtedness for the Fox School. Id. ¶ 76.

       On April 23, 2021, Dr. Porat made his initial appearance and entered a plea of not guilty.

As required by the Due Process Protections Act, S. 1380 (Oct. 21, 2020), United States

Magistrate Judge Elizabeth Hey orally issued an order confirming the government’s disclosure

obligations under Brady and warning of the possible consequences of the government’s failure to

comply. See Tr. of Initial Appearance and Arraignment at 4:24-5:10 (Exhibit A). A week before

his initial appearance, Dr. Porat already had sent a detailed letter to the government seeking

discovery under Fed. R. Crim. P. 16 and under Brady. See Letter to AUSA Mark Dubnoff, dated

April 16, 2021 (Exhibit B).

III.   DISCOVERY

       Prior to indictment, counsel for Dr. Porat engaged in multiple exchanges with the

government concerning the facts of the Fox School’s misreporting to U.S. News during the

course of the government’s investigation. During those discussions, the government represented

to counsel for Dr. Porat that it conducted at least twenty witness interviews and that multiple

witnesses were interviewed more than once.

       Specifically, on or around November 6, 2020, the government represented that it had

conducted interviews with the following witnesses: Marjorie O’Neill, Rajan Chandran, Isaac

Gottlieb, Diana Breslin-Knudsen, Jessica Benenson, Debbie Campbell, Peter Dworkin, Joanne

Epps, Darin Kapanjie, Tom Kegelman, Aubrey Kent, Christine Kiely, Robert Morse, Paul

Pavlou, William Rieth, Virginia Roth, Michael Smith, and Phyllis Tutora. The government

further stated that it conducted at least two interviews with Isaac Gottlieb, Diana Breslin-

Knudsen, and Marjorie O’Neill. Of note, the government represented that Ms. O’Neill admitted

that she began including false representations about student debt and GPAs in the 2016 U.S.

News submission. For GPAs, Ms. O’Neill explained that she had created an Excel spreadsheet
                                          -5-
        Case 2:21-cr-00170-GJP Document 38 Filed 07/06/21 Page 13 of 33


including a special formula to round up in a manner inconsistent with traditional rounding rules

and/or U.S. News’ requirements. Ms. O’Neill admitted that Dr. Porat did not direct her to make

these false representations, and the government conveyed to counsel that it did not believe that

Dr. Porat was aware of these false representations made by Ms. O’Neill. Ms. O’Neill’s

admissions to the government are consistent with the key findings from the Jones Day

investigation. See Jones Day Public Report at 1-2.

       Counsel for Dr. Porat separately learned around this time that Dr. Chandran informed the

government that he believed that the Fox School appropriately responded to rankings surveys.

According to Dr. Chandran, Ms. O’Neill maintained sole responsibility for collecting data,

preparing the Fox School’s rankings submissions, and ultimately for falsifying inputs. Based on

his long professional relationship with Dr. Porat, Dr. Chandran told the government that Dr.

Porat did not review any underlying data or numbers that were submitted to rankings

publications. According to Dr. Chandran, while Dr. Porat may have been involved in policy

decisions impacting the Fox School’s rankings, he did not get into the weeds on the submissions

themselves.

       On January 26, 2021, the government repeated to counsel for Dr. Porat that it had

participated in at least twenty witness interviews, including three interviews with Ms. O’Neill,

one interview with Dr. Chandran, and at least one interview with U.S. News. The government

stated that Ms. O’Neill admitted that she intentionally made misrepresentations to U.S. News,

some of which Dr. Porat did not know about, and she did so to ensure her job security.

       With these specific statements in mind, combined with Jones Day’s investigative

conclusions—which declined to find that Dr. Porat personally was involved in or had knowledge

of any data manipulation—Dr. Porat expressly encouraged the government to obtain for itself

and carefully review Jones Day’s previously undisclosed interview notes and memoranda. When

the government did so and, in turn, Dr. Porat received copies of some of these Jones Day
                                               -6-
        Case 2:21-cr-00170-GJP Document 38 Filed 07/06/21 Page 14 of 33


materials, Dr. Porat discovered numerous other examples of exculpatory information from a

broader range of Fox School personnel, which he outlined in painstaking detail for the

government. Accordingly, immediately following the unsealing of the indictment on April 16,

2021 and as noted above, counsel for Dr. Porat sent the government a letter containing detailed

and specific discovery requests pursuant to the applicable rules of discovery, Fed. R. Crim. P. 16,

Brady/Giglio, and the Due Process Protections Act. See Exhibit B.

       On May 11, 2021, the government responded, in part, to Dr. Porat’s initial discovery

requests. See Letter from AUSA Dubnoff, dated May 11, 2021 (Exhibit C). Though the

government’s response included transcripts of grand jury testimony of Isaac Gottlieb and FBI

Special Agent Robert McManigal, it did not include any reports, memoranda, summaries, or

notes of any witness interview or proffers. Several days later in an email response agreeing to

the government’s proposed protective order for its second discovery production, counsel for Dr.

Porat inquired about “producing the 302s (or other agency reports) of your witness interviews

which we believe contain Brady material.” See Email to AUSA Dubnoff, dated May 17, 2021

(Exhibit D at 2).

       The government responded on May 18, 2021:

       As you know, such reports are statements of the law enforcement officers and
       agents who wrote them, not statements of witnesses. Thus, they’re not discoverable
       under Rule 16, and they wouldn’t be discoverable Jencks or Giglio until such time
       as I decide to call a particular agent/officer as a witness. As for “Brady material,”
       I’m assuming you mean exculpatory information, which I’m required to disclose
       under Brady. If so, I believe I wouldn’t need to produce the reports themselves –
       which, again, are just statements of the law enforcement officers -- as long as I
       disclose or have disclosed the exculpatory information.

       If you think I am misunderstanding the government’s obligations under Brady,
       Giglio, the Jencks Act, and/or Rule 16, please let me know, and I’d be happy to
       review any legal authorities you cite.

See Email from AUSA Dubnoff, dated May 18, 2021 (Exhibit D at 1).




                                               -7-
        Case 2:21-cr-00170-GJP Document 38 Filed 07/06/21 Page 15 of 33


       Counsel for Dr. Porat sent a supplemental letter to the government on May 19, 2021,

renewing Dr. Porat’s discovery requests under Brady for “the immediate production of all 302s,

Memoranda of Interviews (“MOIs”), and other reports, notes, or summaries of interviews or

proffers, including but not limited to those conducted by FBI Special Agents Robert McManigal

and Brian Coughlin, DOE Special Agent Kristy Smith, and USPIS Special Agent George Clark.”

See Letter to AUSA Dubnoff, dated May 19, 2021 (Exhibit E). Counsel for Dr. Porat explained

that the information purportedly shared in the government’s witness interviews, upon which

Special Agent McManigal’s grand jury testimony is based, “is inconsistent with what these same

persons provided in their interviews as part of the Jones Day investigation and during their

depositions taken in Porat v. Temple University, No. 04754 (Phila. Cty. Ct. Com. Pl. 2019),

some of which the government also included in its initial discovery production.” Id. Counsel for

Dr. Porat specifically identified that the government’s interviews and/or proffers with Dr.

Chandran, Ms. O’Neill, and Ms. Breslin-Knudsen contain Brady material and should be

disclosed. Id. As the government had requested, counsel for Dr. Porat also cited to a number of

relevant cases, including in the Third Circuit, that support the disclosure of the government’s

reports and notes of interviews under Brady. Id.

       On May 24, 2021, the government made a second discovery production—which did not

include the reports, memoranda, summaries, or notes of any witness interviews or proffers—and

acknowledged that it was reviewing counsel’s letter sent on May 19. See Letter from AUSA

Dubnoff, dated May 24, 2021 (Exhibit F). After counsel for Dr. Porat and the government

conferred by phone about disclosure of witness interview reports and notes under Brady and the

government’s receipt of supporting case law sent by counsel on May 26, 2021, the government

expressed its view that Dr. Porat’s legal authority was unpersuasive and again inquired whether

there was “any case in which a court, federal or state, has ordered the government to produce all


                                               -8-
        Case 2:21-cr-00170-GJP Document 38 Filed 07/06/21 Page 16 of 33


agent reports and notes of interviews to defense counsel at this stage of the proceedings.” See

Email from AUSA Dubnoff, dated May 27, 2021 (Exhibit G).

       On June 4, 2021, after receiving several more requests from counsel for Dr. Porat for

Brady materials, including the reports of interviews of Ms. O’Neill, Mr. Gottlieb, Dr. Chandran,

Ms. Breslin-Knudsen, and other witnesses who provided information favorable to Dr. Porat, the

government replied:

       We are aware of our Brady obligations, have met all of our Brady obligations, and
       will continue to meet our Brady obligations. For example, we have made numerous
       Brady disclosures to you, both orally and in writing, and often repeatedly. We
       have, however, never acknowledged that we “are in possession of Brady
       materials.” We have told you that we have agent reports that were written by
       agents, none of which have been read, let alone endorsed by the interviewed
       witnesses. Such reports are not “Brady materials.”

       I note that you have now twice declined my invitation to provide us with any
       citation to any case, federal or state, in which any court has ever ordered the
       government to produce to defense counsel all agent reports and agent notes at this
       stage of the proceedings. I am now renewing this invitation a third time. If you
       are aware of any such cases, please let us know. I will read them.

       Otherwise, we will continue to take a practical approach which includes reviewing
       the agent reports ourselves and producing them, perhaps with some redactions,
       when and where we believe it is appropriate to do so.

See Email from AUSA Dubnoff, dated June 4, 2021 (Exhibit H).

       And, after a follow-up request in which counsel for Dr. Porat reminded the government

of prior statements acknowledging that the government possessed Brady material, the

government replied on June 15, 2021:

       To be clear, I have said no such thing.

       I have, however, asked you on three occasions to provide us with a single citation
       to a single case in the history of American jurisprudence to support your
       request. You have thrice failed to identify one.

       If you have such a case, please provide the citation.

See Email from AUSA Dubnoff, dated June 15, 2021 (Exhibit I).



                                                 -9-
           Case 2:21-cr-00170-GJP Document 38 Filed 07/06/21 Page 17 of 33


One day later, the government produced interview reports and accompanying exhibits for only

two witnesses, John Byrne and Robert Morse, through whom the government suggested it may

seek to offer expert opinions.

       In a final attempt to resolve this issue and clarify that Dr. Porat also seeks early

disclosure of Jencks material (as is common in this District) in light of both parties’ existing trial

obligations, counsel for Dr. Porat sent another letter, dated June 22, 2021, seeking prompt

production of Brady material, including “all FBI 302s, Memoranda of Interviews (“MOIs”), and

other reports, notes, or summaries of interviews or proffers . . . that contain information that is

favorable to Dr. Porat.” See Letter to AUSA Dubnoff, dated June 22, 2021 (Exhibit J). Counsel

for Dr. Porat reminded the government of its prior representations that at least two witnesses—

Ms. O’Neill and Dr. Chandran—had provided information favorable to Dr. Porat in their

interviews, which would have been summarized in FBI 302s, MOIs, and/or notes. See id.

Counsel for Dr. Porat also provided additional legal authority for what should be the

uncontroversial proposition that interview materials that contain information favorable to the

defense are discoverable under Brady. See id.

       On June 29, 2021, the government responded by producing heavily redacted excerpts of

the interview reports for Ms. O’Neill and Dr. Chandran and made the following statement about

its improper approach to producing Brady material:

       [T]o the extent you claim this information is “Brady information,” your letter
       admits that the government already provided it to you. None of the authorities you
       have cited suggests that the government has an obligation to produce the same
       information again, but in a different format, such as an agent report of an interview.
       . . . Pelullo makes clear that the government has no such obligation. 1

       1
          In its June 29 letter, the government relied on United States v. Pelullo, 399 F.3d 197,
202 (3d Cir. 2005), which considered the impact of a failure to disclose information post-trial.
The government did not respond to the specific authority Dr. Porat cited in support of the
proposition that interview materials containing information favorable to Dr. Porat’s defense are
discoverable pre-trial under Brady, including an earlier decision in a related prosecution, United
States v. Pelullo, 105 F.3d 117, 120, 122 (3d Cir. 1997) (remanding for a new trial after
government “inexplicably failed to abide by its obligation under Brady to disclose potential
                                                 - 10 -
         Case 2:21-cr-00170-GJP Document 38 Filed 07/06/21 Page 18 of 33



See Letter and Attachments from AUSA Dubnoff, dated June 29, 2021 (Exhibit K). The

government attempted to justify its more than two-month failure to promptly produce Brady

materials by claiming that the lead AUSA is “preparing for a trial in another case,” that the

government “is in the process of preparing responses to [other] pretrial motions,” and that a

second AUSA “is still new to the case and getting up to speed.” See id. None of these reasons

are sufficient to outweigh Dr. Porat’s right to prompt production under Brady.

                                           ARGUMENT

I.     BRADY COMPELS THE PROMPT PRODUCTION OF
       EVIDENCE THAT IS FAVORABLE TO THE DEFENSE.

       Under the rule developed more than half a century ago in Brady v. Maryland, “the

suppression by the prosecution of evidence favorable to an accused upon request violates due

process where the evidence is material either to guilt or to punishment, irrespective of the good

faith or bad faith of the prosecution.” 373 U.S. at 87. To withhold the evidence upon request

“casts the prosecutor in the role of an architect of a proceeding that does not comport with

standards of justice.” Id. at 88. Disclosure under Brady includes both “materials going to the

heart of the defendant’s guilt or innocence and . . . materials that might well alter the jury’s

judgment of the credibility of a crucial prosecution witness.” United States v. Higgs, 713 F.2d

39, 42 (3d Cir. 1983).

       The prosecution’s broad duty of disclosure under Brady is rooted in preserving fairness in

criminal trials, given the “government’s unquestionable advantage in criminal proceedings.”

Dennis v. Sec’y, Pa. Dep’t of Corr., 834 F.3d 263, 290 (3d Cir. 2016). Prosecutors should act in

favor of disclosure, since “the failure to make any response is seldom, if ever, excusable,” United



impeachment evidence,” including rough notes of agency interviews with defendant and a key
government witness), and Rigas, 779 F. Supp. 2d at 414-15 (granting defendants’ motion to
compel pretrial production of government interview notes under Brady).

                                                - 11 -
        Case 2:21-cr-00170-GJP Document 38 Filed 07/06/21 Page 19 of 33


States v. Agurs, 427 U.S. 97, 106 (1976), and as representatives of the United States, prosecutors

must satisfy their obligations in a criminal case in the interest of justice, not winning. See Kyles

v. Whitley, 514 U.S. 419, 439-440 (1995) (quoting Berger v. United States, 205 U.S. 78, 88

(1935)); Dennis, 834 F.3d at 293 (“[A]mple disclosure is ‘as it should be’ because it ‘tend[s] to

preserve the criminal trial, as distinct from the prosecutor’s private deliberations, as the chosen

forum for ascertaining the truth about criminal accusations.’”) (quoting Kyles, 514 U.S. at 439-

40). See also Justice Manual § 9-5.0001, Policy Regarding Disclosure of Exculpatory and

Impeachment Information (Jan. 2020) (“[P]rosecutors generally must take a broad view of

materiality and err on the side of disclosing exculpatory and impeaching evidence.”).

       Brady material must be made available to the defendant as soon as it becomes evident to

the government that the information in its possession falls within the ambit of the rule. See

United States v. Starusko, 729 F.2d 256, 261 (3d Cir. 1984) (reiterating the Third Circuit’s

“longstanding policy of encouraging early production” of Brady material); United States v.

Kaplan, 554 F.2d 577, 578 (3d Cir. 1977) (“[W]e disapprove and discourage a practice of

delayed production”); United States v. Alvin, 340 F. Supp. 3d 323, 334 (E.D. Pa. 2014)

(“Delayed disclosure of material and exculpatory evidence can violate the Brady rule,” as “it

would ‘eviscerate the purpose of the Brady rule and encourage gamesmanship were [courts] to

allow the government to postpone disclosures to the last minute.’”) (quoting United States v.

Burke, 571 F.3d 1048, 1054 (10th Cir. 2009)); Due Process Protections Act, S. 1380 (Oct. 21,

2020) (amending the Federal Rules of Criminal Procedure to require district courts to issue, at

the outset of every criminal case, an order confirming the prosecutor’s disclosure obligations

under Brady). See also Dep’t of Justice, Guidance for Prosecutors Regarding Criminal

Discovery (Dec. 2017) (“Providing broad and early discovery often promotes the truth-seeking

mission of the Department and fosters a speedy resolution of many cases. It also provides a


                                                - 12 -
        Case 2:21-cr-00170-GJP Document 38 Filed 07/06/21 Page 20 of 33


margin of error in case the prosecutor’s good faith determination of the scope of appropriate

discovery is in error.”); Exhibit A at 4:24-5:10.

       Therefore, as many district courts have concluded, in the context of a pretrial motion for

Brady evidence, the question of whether information is favorable is the key inquiry, and an

attempt to prospectively assess whether the information would be material at trial is not

necessary. See United States v. Naegele, 468 F. Supp. 2d 150, 153 (D.D.C. 2007) (“[T]he duty

to disclose evidence ‘favorable to the accused’ pretrial (and during trial) applies ‘without regard

to whether the failure to disclose it likely would affect the outcome of the upcoming trial.’”)

(quoting United States v. Safavian, 233 F.R.D. 12, 16 (D.D.C. 2005)); United States v. Carter,

313 F. Supp. 2d 921, 925 (E.D. Wis. 2004) (“[T]he court should require disclosure of favorable

evidence under Brady and Giglio without attempting to analyze its ‘materiality’ at trial. The

judge cannot know what possible effect certain evidence will have on a trial not yet held.”);

United States v. Sudikoff, 36 F. Supp. 2d 1196, 1199 (C.D. Cal. 1999) (“Because the definitions

of materiality as applied to appellate review are not appropriate in the pretrial discovery context,

the Court relies on the plain meaning of ‘evidence favorable to an accused’ as discussed in

Brady”). Thus, “[w]hether evidence is ‘useful,’ ‘favorable,’ or ‘tends to negate the guilt or

mitigate the offense’ are semantic distinctions without difference in a pretrial context.” United

States v. Acosta, 357 F. Supp. 2d 1228, 1233 (D. Nev. 2005). And “because the significance of

an item of evidence can seldom be predicted accurately until the entire record is complete, the

prudent prosecutor will resolve doubtful questions in favor of disclosure.” Agurs, 427 U.S. 108.

II.    THE UNDISCLOSED INTERVIEW REPORTS AND NOTES
       CONTAIN INFORMATION THAT IS FAVORABLE TO THE DEFENSE.

       Based on (1) the government’s prior representations about the identity, quantity, and

frequency of witnesses interviewed and the exculpatory information that admittedly exists from

those interviews or proffers, principally described above and partially produced in heavily

                                               - 13 -
        Case 2:21-cr-00170-GJP Document 38 Filed 07/06/21 Page 21 of 33


redacted form for two witnesses on June 29, 2021 (see Exhibit K); (2) the discrepancies between

Special Agent McManigal’s testimony before the grand jury and the interview materials from the

Jones Day investigation; and (3) the extensive exculpatory information in the Jones Day

interview materials and depositions of the same individuals whom the government later

interviewed, Dr. Porat knows or reasonably believes that numerous key witnesses have offered

information undermining or negating Dr. Porat’s alleged intent, knowledge of, and/or

participation in the charged scheme to defraud. And to date, the government has not made—and

cannot make—any argument disputing that information within its reports, memoranda, notes,

and/or summaries of interviews or proffers is favorable to Dr. Porat’s defense. Accordingly, the

Court should require the government to disclose its interview and/or proffer materials, formal or

informal, for any such witness who has revealed Brady evidence, including but not limited to

Ms. O’Neill, Dr. Chandran, Mr. Gottlieb, and Ms. Breslin-Knudsen.

       A.      Inconsistencies between the Agent’s Grand Jury
               Testimony and Exculpatory Jones Day Interviews

       As the grand jury transcripts included in the government’s initial discovery production

make evident, Special Agent McManigal’s testimony in support of the indictment is explicitly

based on his or other agents’ interviews with Ms. O’Neill, Mr. Gottlieb, Donna Ferrari, and

Robert Morse. See Excerpts of Feb. 4, 2021 and Apr. 1, 2021 Grand Jury Testimony (Exhibit L

at 1-3). Considering the events and conversations referenced in these transcripts, Special Agent

McManigal’s testimony also appears to be based, at least in part, on his or other agents’

interviews with Dr. Chandran, Ms. Breslin-Knudsen, Debbie Campbell, Joanne Epps, Darin

Kapanjie, Tom Kegelman, Aubrey Kent, Christine Kiely, Phyllis Tutora, and William Rieth.

This comports with the government’s representation that it has interviewed each of these

individuals.



                                              - 14 -
         Case 2:21-cr-00170-GJP Document 38 Filed 07/06/21 Page 22 of 33


       The information purportedly shared in these interviews is explicitly referenced in the

indictment and tracks nearly verbatim Special Agent McManigal’s testimony in several

instances. As counsel for Dr. Porat explained to the government on May 19, 2021, this

information is inconsistent with what these same persons provided in their interviews as part of

the Jones Day investigation. See Exhibit F. Specifically, there are notable contradictions

regarding Dr. Porat’s participation in the alleged scheme, knowledge, and intent—essential

elements of the conspiracy and wire fraud charges against him—which suggest the government’s

multiple interview reports with Ms. O’Neill, Dr. Chandran, Ms. Breslin-Knudsen, and other

witnesses likely contain Brady material.

       For example, based on his “conversations” with Ms. O’Neill, Special Agent McManigal

testified that, in response to Ms. O’Neill’s suggestion to Dr. Porat and Dr. Chandran that the Fox

School report to U.S. News that all of its incoming OMBA students took the GMAT, Dr. Porat

told Ms. O’Neill to “report it that way, or words to that effect.” See Exhibit L at 4. However, in

previous interviews with Jones Day, Ms. O’Neill offered numerous contradictory explanations

for her misreporting that do not involve Dr. Porat at all, including that “[i]t was just easier to

reference the number of applicants rather than have all the moving parts” of confirming and

converting GMAT scores since “[the applicants] are all required to come in with [a standardized

test score],” see O’Neill Jones Day Interview Notes at 22 (Apr. 23, 2018), and hypothetically, if

Fox only had 8 of 70 entrants with GMAT scores, she “would have said [to Dr. Chandran and

Dr. Porat] we would not get full credit[,] we would have to have 100% or we would have had to

have every student – and [Dr. Porat’s] response was yeah let’s report all of them or something to

that effect,” see id. at 20 (emphasis added). Ms. O’Neill further stated in her interviews with

Jones Day that she “does not believe that [Dr.] Porat thought the issue all the way through and

does not believe that he was deliberately trying to fool anyone.” See O’Neill Jones Day

Interview Mem. at 10 (Feb. 2, 2018). Rather, his purported remark about the GMAT reporting
                                             - 15 -
        Case 2:21-cr-00170-GJP Document 38 Filed 07/06/21 Page 23 of 33


“was just a comment” during a meeting that lasted “15-20 minutes at most.” See O’Neill Jones

Day Interview Notes at 17 (Apr. 23, 2018).

       With respect to that same meeting on which Special Agent McManigal offered testimony,

Dr. Chandran denied it took place—he could “categorically say such a meeting never happened”

and Ms. O’Neill “was never told to misreport data” at any meeting. See Chandran Jones Day

Interview Mem. at 3 (Feb. 26, 2018). Dr. Porat understands that Dr. Chandran made similar

statements in his proffer to the government in approximately 2019, which would have been

summarized in notes and/or, at a minimum, in the rest of the OIG interview report that the

government chose not to produce. See Exhibit K.

       Special Agent McManigal also testified that Dr. Porat “reduce[d] the oversight that other

people had over what [Ms. O’Neill] was submitting on behalf of Fox to U.S. News.” See Exhibit

L at 5. However, Ms. Breslin-Knudsen previously offered a differing explanation. She

explained that “part of the problem” that resulted in the misreporting was that program directors

themselves—not the reorganization of a committee—facilitated Ms. O’Neill pulling data without

oversight. See Breslin-Knudsen Jones Day Interview Mem. at 5 (Feb. 13, 2018). Ms. Breslin-

Knudsen also reported that the former Provost “cared about rankings,” and thus required the Fox

School to send its data to a newly-created University-level office for independent verification—

not less oversight. See Breslin-Knudsen Jones Day Interview Notes at 4-5 (May 2, 2018). Dr.

Chandran, among other Fox School personnel, reported that the Rankings Committee was not

“disband[ed],” as Special Agent McManigal testified; rather, the rankings submissions review

structure evolved to streamline the increasingly onerous process, foster consistency, and ensure

the preservation of confidential information—aligning with the structure used by many other

business schools. Compare Exhibit L at 5 with Chandran Jones Day Interview Notes at 2-4

(May 3, 2018), Breslin-Knudsen Jones Day Interview Mem. at 2 (Feb. 13, 2018), Tutora Jones


                                              - 16 -
        Case 2:21-cr-00170-GJP Document 38 Filed 07/06/21 Page 24 of 33


Day Interview Mem. at 3 (Feb. 2, 2018), Tutora Jones Day Interview Notes at 11-12 (June 26,

2018), and Kiely Jones Day Interview Notes at 3 (Feb. 13, 2018).

       Based on these and other discrepancies, Dr. Porat reasonably believes that the

government’s interview and proffer notes, FBI 302s, and/or other similar summaries of

interviews—of the very same individuals who provided exculpatory information to Jones Day—

reflect witnesses’ statements supporting that Dr. Porat did not willfully participate in a

conspiracy or scheme to defraud and did not act with intent to defraud.

       B.      Other Exculpatory Material from the Jones Day Investigation

       The interviews conducted by Jones Day contain significant facts supporting its finding of

“inconclusive[ness]” with respect to “whether [Ms. O’Neill], in knowingly and intentionally

misreporting information, was acting at the specific direction of any other Fox personnel.” Jones

Day Public Report at 2 (emphasis added). In the Jones Day record, Ms. O’Neill appears to have

offered at least ten conflicting explanations for her misreporting of the number of Fox School

entrants with GMAT scores and other data to U.S. News. In addition to the two explanations

noted above, Ms. O’Neill claimed:

       (1)     the misreporting was a keying or clerical error on her part, see Breslin-Knudsen
               Jones Day Interview Notes at 13 (May 2, 2018); Kegelman Jones Day Interview
               Notes at 18 (May 2, 2018);

       (2)     the “ranking review group,” the “graduate admissions group,” and/or “the deans”
               gave her instructions about standardized testing being required, which confused
               her, see O’Neill Jones Day Interview Mem. at 9 (Feb. 2, 2018);

       (3)     she and “the deans” discussed “the fact that Fox would get full credit in the
               rankings methodology if it had more entrants with GMAT scores,” to which Dr.
               Porat allegedly responded, “Let’s do it that way,” see id. at 9-10;

       (4)     at the time she received the alleged instruction from Dr. Porat, the difference
               between the number of entrants and the number of entrants reporting GMAT
               scores was de minimis, see id., which other witnesses established was false;

       (5)     she did not know about GMAT waivers, despite evidence that she participated in
               meetings about waivers and she was aware of the waiver policy on the Fox

                                               - 17 -
        Case 2:21-cr-00170-GJP Document 38 Filed 07/06/21 Page 25 of 33


               School’s website, see O’Neill Jones Day Interview Notes at 22 (Apr. 23, 2018);
               Breslin-Knudsen Jones Day Interview Notes at 13 (May 2, 2018);

       (6)     she did not believe the accuracy of the information provided by William Rieth
               from the Salesforce database about the entrants reporting GMAT scores and, thus
               she ignored Mr. Rieth’s attempts to correct that input prior to the Fox School’s
               Fall 2017 submission to U.S. News, see O’Neill Jones Day Interview Mem. at 8-
               9, 11-12 (Feb. 2, 2018); O’Neill Jones Day Interview Notes at 23, 52-53, 56 (Apr.
               23, 2018);

       (7)     she was “not always aware of changes [that might impact data reporting]” and she
               worked alone, without guidance or assistance, and lacked training on critical data
               repositories, see O’Neill Jones Day Interview Mem. at 15; O’Neill Jones Day
               Interview Notes at 53 (Apr. 23, 2018); and

       (8)     despite acknowledging that the Fox School leadership wanted accuracy, she took
               it upon herself to “read between the lines to come up with what [she] needed to
               do,” see O’Neill Jones Day Interview Mem. at 13 (Feb. 2, 2018).

       Based on these and other facts, Jones Day concluded in a non-public version of its

investigation report that Ms. O’Neill “submitted false undergraduate GPA information to U.S.

News on multiple occasions after consulting with former Admissions Director Phyllis Tutora”—

not Dr. Porat. See Fox School OMBA Rankings Data Investigation: Report on Key Findings

(“Jones Day Private Report”) at 3. Specifically, beginning in 2013, Ms. O’Neill inflated GPA

scores of “certain entrants, including [by] increasing GPAs listed as a 1/100th value to the next

highest 1/10th value . . . and then reporting the mean derived from those inflated values” or

sometimes the median. Id. at 5 & n.1. Ms. O’Neill later “used similar methods” to increase the

GPA submitted in the 2015-18 OMBA rankings. Id. Ms. O’Neill’s contradictory explanations

when the Fox School discovered the misreporting and during the resulting Jones Day

investigation not only create reasonable doubt that Dr. Porat specifically instructed her to submit

false information in the first place, but also suggest that Dr. Porat never knew of the fraudulent

nature of Ms. O’Neill’s activities. The government’s multiple interviews of Ms. O’Neill, Ms.

Breslin-Knudsen, and other witnesses will contain similar favorable statements.



                                               - 18 -
         Case 2:21-cr-00170-GJP Document 38 Filed 07/06/21 Page 26 of 33


       In addition to materials relating to Ms. O’Neill, the interviews of other Fox School

personnel will support that Dr. Porat lacked any intent to defraud and did not agree to or conspire

to achieve higher U.S. News rankings through fraudulent means. For example, Ms. Breslin-

Knudsen, Ms. O’Neill, and Dr. Chandran affirmed that Dr. Porat did not review survey

submissions for the Fox School’s OMBA and PMBA programs or verify the underlying data

alongside or independently of Ms. O’Neill. See Breslin-Knudsen Jones Day Interview Notes at

4, 11-12 (May 2, 2018) (stating that Dr. Porat “[was] absolutely not looking” at survey

submissions or verifying data, and Dr. Chandran—not Dr. Porat—was supposed to assume that

role and work with Ms. O’Neill when the committee system evolved); O’Neill Jones Day

Interview Mem. at 5 (Feb. 2, 2018) (stating that it had been “several years” since Dr. Porat had

reviewed the Fox School’s U.S. News submissions); O’Neill Jones Day Interview Notes at 10

(Apr. 23, 2018) (again stating that it had been “several years” since anyone but Ms. O’Neill had

been responsible for getting “the entire package” “out the door” to U.S. News—“Now and again

Diana would say the dean needs to [see] everything. And well the dean doesn’t want to see

everything. So that would be the extent of it.”); Chandran Jones Day Interview Mem. at 3 (Feb.

26, 2018) (“Chandran and Porat did not review any compiled draft ranking submissions with

O’Neill.”); Chandran Jones Day Interview Notes at 25 (May 3, 2018) (“The Dean doesn’t have

time to discuss these kinds of things. I don’t think he has the patience to go over [Ms. O’Neill’s

spreadsheets] in great detail.”).

       Ms. Breslin-Knudsen, Dr. Chandran, Ms. Tutora, Mr. Kegelman, and Mr. Rieth conveyed

that Dr. Porat did not pressure anyone to manipulate data, cut corners, or do anything unethical

with respect to the Fox School’s rankings submissions. See Breslin-Knudsen Jones Day

Interview Mem. at 6 (Feb. 13, 2018) (describing the pressure Dr. Porat exerted as pressure

“about how the school could make things legitimately better”); Breslin-Knudsen Jones Day

Interview Notes at 15 (May 2, 2018) (“I don’t think the Dean was ever telling people to
                                             - 19 -
        Case 2:21-cr-00170-GJP Document 38 Filed 07/06/21 Page 27 of 33


manipulate.”); Chandran Jones Day Interview Notes at 8 (May 3, 2018) (“Moshe is always

saying let’s present material that is correct and if you have any doubt, ask people involved in US

News.”); Tutora Jones Day Interview Mem. at 9-10 (Feb. 2, 2018) (affirming that “she did not

feel pressure to do” anything unethical and that “no one would be told that they were a ‘failure’

or not doing their job as a result of any disappointment concerning rankings . . . the response

instead would be to consider what the school was doing and how to move forward”); Kegelman

Jones Day Interview Mem. at 8 (Feb. 12, 2018) (“[I]t would not have been a reasonable reaction

to the culture to falsify any data” and “knowing what kind of person Porat is, he knows that Porat

would never do anything like this.”); Rieth Jones Day Interview Mem. at 10 (Feb. 1, 2018)

(confirming that there is not a “culture of cutting numbers differently” at the Fox School and that

he had never felt “subjected to undue pressure”).

       The prevalence of this and other exculpatory information in the Jones Day interview

memoranda and notes, and the fact the government has interviewed these same witnesses,

establish that the government’s notes, reports, memoranda, and/or summaries contain

information favorable to Dr. Porat’s defense.

III.   INTERVIEW REPORTS AND NOTES THAT CONTAIN BRADY
       MATERIAL ARE DISCOVERABLE AND SHOULD BE PRODUCED NOW.

       Dr. Porat’s request for Brady information is (and always has been) straightforward: he

seeks the reports, memoranda, notes, and/or summaries of the government’s interviews that

contain exculpatory or otherwise favorable information to his defense. In lieu of addressing

the merits of Dr. Porat’s claim that the government is in possession of such information, the

government repeatedly attempts to recharacterize Dr. Porat’s request as an open-ended one for

all reports and notes from every government interview conducted in this case, see Exhibits G and

H, and most recently, as a request for reproduction of the same Brady information the

government orally conveyed to Dr. Porat, see Exhibit K. The government further attempts to

                                                - 20 -
           Case 2:21-cr-00170-GJP Document 38 Filed 07/06/21 Page 28 of 33


shield favorable information in those reports and notes by asserting the interviewed witnesses

never read or endorsed them. See Exhibits G, H, and K. Similarly, and inaccurately, the

government attempts to assert that Dr. Porat’s request merely is a disguised attempt to obtain the

early production of Jencks material, and it is up to the government’s unfettered discretion to

produce such information “when and where [it] believe[s] it is appropriate to do so.” See

Exhibits H, I, and K. 2

       First, contrary to the government’s arguments, reports and notes of interviews containing

information favorable to the defense—including for impeachment purposes—are discoverable

under Brady and its progeny, regardless of whether the witness has reviewed or “signed off” on

them. See Slutzker v. Johnson, 393 F.3d 373, 388 (3d Cir. 2004) (withholding police report of

interview with witness who identified suspect as someone other than defendant violated

defendant’s due process rights under Brady); Pelullo, 105 F.3d at 120, 122 (remanding for a new

trial on a wire fraud count after government “inexplicably failed to abide by its obligation under

Brady to disclose potential impeachment evidence,” including rough notes of agency interviews

with defendant and a key government witness that contained critical phrases excluded from the



       2
          Courts in this Circuit repeatedly have endorsed and facilitated the government’s
compliance with the practice of producing Jencks material in advance of trial to allow defense
counsel sufficient time to prepare. See United States v. Murphy, 569 F.2d 771, 773 n.5 (3d Cir.
1978) (“[T]here is a prevailing practice by government attorneys of delivering Jencks material to
defense counsel sufficiently in advance of the conclusion of direct examination to obviate trial
interruptions solely to permit defense counsel to study the disclosures. That is a salutary practice
and we encourage it.”); United States v. Coles, No. 1:16-CR-212, 2021 U.S. Dist. LEXIS 2407,
at *11 n.4 (M.D. Pa. Jan. 7, 2021) (in an order addressing defendants’ pretrial discovery motions,
acknowledging that the scheduling order requires the government to disclose Jencks material “a
full month” before trial “given the complexity of the case”); United States v. Devos Ltd., No. 14-
CR-574, 2017 U.S. Dist. LEXIS 3744, at *84 (E.D. Pa. Jan. 10, 2017) (encouraging the
government “to disclose any Jencks material in such time as to allow Defendants to use it
meaningfully in accordance with prevailing practice”); United States v. Staton, No. 10-CR-800,
2012 U.S. Dist. LEXIS 81385, at *2 n.2 (E.D. Pa. June 5, 2012) (criticizing the government’s
intended disclosure of Jencks material three days prior to trial as “strain[ing] reasonableness”
and encouraging the government to produce such material earlier).

                                               - 21 -
         Case 2:21-cr-00170-GJP Document 38 Filed 07/06/21 Page 29 of 33


final interview reports upon which government agents relied during their testimony about

defendant’s alleged scheme to defraud and fraudulent intent); United States v. Ramos, 27 F.3d

65, 68 (3d Cir. 1994) (“[T]he rough interview notes of FBI agents should be kept and produced

so the trial court can determine whether the notes should be made available to the [defendant]

under the rule of Brady . . . or the Jencks Act.”) (quoting United States v. Vella, 562 F.2d 275,

276 (3d Cir. 1977)); Starusko, 729 F.2d at 260-61 (FBI 302 report of a cooperating alleged co-

conspirator relating to defendant’s knowledge of and involvement in the offense is required to be

disclosed under Brady); Rigas, 779 F. Supp. 2d at 414-15 (granting defendants’ motion to

compel pretrial production of government interview notes under Brady). See also Zane David

Memeger, United States Attorney for the Eastern District of Pennsylvania, Memorandum

regarding Discovery Best Practices to All Criminal AUSAs (Oct. 15, 2010) (explaining that the

United States Attorney’s Office for the Eastern District of Pennsylvania “has historically

practiced what some lawyers refer to as ‘open-file’ discovery and for good reason,” and

acknowledging that agent reports and notes relating to witnesses, even those that may not be

called at trial, “may have information that is helpful to the defense that should be disclosed as

part of our Brady obligation” and that “[w]e should take a broad view of exculpatory material,”

“producing all such material, even if its materiality is dubious”) (available at

www.justice.gov/sites/default/files/usao/pages/attachments/2015/04/01/pae_discovery_policy.pdf).

       Second, the government “cannot conflate Jencks and Brady to eviscerate the latter”—

government interview materials containing exculpatory or favorable information must be

disclosed under Brady, whether or not the government plans to call the agents who authored the

materials or the witnesses who were interviewed. See Rigas, 779 F. Supp. 2d at 413-14. And

following clear Third Circuit precedent and Judge Hey’s April 23, 2021 Order, exculpatory or

favorable information should be produced now, especially given the government’s long

awareness of it. See Starusko, 729 F.2d at 261 (“flatly” rejecting the government’s argument that
                                             - 22 -
         Case 2:21-cr-00170-GJP Document 38 Filed 07/06/21 Page 30 of 33


it, instead of the court, should decide when to turn over Brady materials and “applaud[ing]” the

court’s order requiring pretrial disclosure of a 302 report); Higgs, 713 F.2d at 44 n.6 (confirming

the district court’s discretionary authority to order the pretrial disclosure of Brady materials “to

ensure the effective administration of the criminal justice system”).

       As the government is aware, the well-publicized failure to disclose exculpatory interview

materials ultimately led to vacated guilty verdicts and dismissal of the indictments with

prejudice in United States v. Nejad and United States v. Stevens. See United States v. Nejad, No.

18-cr-224, 2020 U.S. Dist. LEXIS 126266, at *2-3 (S.D.N.Y. July 17, 2020); United States v.

Stevens, No. 08-cr-231, 2009 U.S. Dist. LEXIS 39046, at *2 (D.D.C. Apr. 7, 2009). In Nejad,

the government failed to disclose the recording of a witness interview containing significant

exculpatory evidence that was not reflected in the related interview notes, as well as exculpatory

statements from another witness interview, all of which undermined the government’s arguments

as to the defendant’s knowledge and intent to commit the alleged bank fraud and money

laundering. United States v. Nejad, 487 F. Supp. 3d 206, 212-13 (S.D.N.Y. 2020) (concluding

that “the Government’s failure to further pursue the question of whether the [] 302s were

required to be disclosed under Brady is shocking.”). Similarly, in United States v. Stevens, the

government failed to disclose “significant exculpatory evidence” principally contained in FBI

302s and other interview materials, “which would have independently corroborated Senator

Stevens’s defense [to the false statement charges] and his testimony, and seriously damaged the

testimony and credibility of the government’s key witness.” See Report to Hon. Emmet G.

Sullivan of Investigation Conducted Pursuant to the Court’s Order, dated April 7, 2009 at 1, 6-9,

20-21, In re Special Proceedings, Misc. No. 09-0198 (D.D.C. Mar. 15, 2012), Doc. 84; Mot. to

Set Aside Verdict & Dismiss Indictment with Prejudice at 1-2, United States v. Stevens, No. 08-

cr-231 (D.D.C. Apr. 1, 2009), Doc. 324 (“Mot. to Set Aside Verdict & Dismiss”).


                                                - 23 -
        Case 2:21-cr-00170-GJP Document 38 Filed 07/06/21 Page 31 of 33


       The Third Circuit also has made clear that the government’s Brady obligations extend to

exculpatory interview materials. In Pelullo, the court granted a new trial based on the

government’s failure to disclosure Brady materials, which included exculpatory phrases in rough

interview notes with the defendant and a government witness, which phrases did not appear in

the final interview reports upon which agents’ testimony relied. See Pelullo, 105 F.3d at 120,

124. The agents’ testimony was the “linchpin” of the government’s case, making the “credibility

of the government witnesses [] so central to the government’s case” that the withheld

impeachment evidence in the interview materials constituted a material Brady violation

warranting a new trial. Id. at 122-24 (citing United States v. Bagley, 473 U.S. 667, 676 (1985)

(“Impeachment evidence . . . as well as exculpatory evidence, falls within the Brady rule.”)).

       In rejecting government arguments similar to those offered here, the court in Rigas

granted the defendants’ motion to compel the pretrial production of government interview notes

under Brady—including for one individual who the government explicitly asserted would not be

called as a witness at trial—based on the interviewees’ “significant” roles in the defendants’

company and transactions at issue in the charged conspiracy and tax evasion offenses. See

Rigas, 779 F. Supp. 2d at 412, 414-15. In so doing, the Rigas court sought to prevent the

government from “using the Jencks Act to escape its Brady obligation” and to avoid the

devolution of the case “into one that sacrifices the Defendants’ due process rights based on an

overly restrictive interpretation of the Government’s discovery obligations.” Id. at 413, 415 n.5.

       The government’s recent, very limited disclosure of heavily redacted reports of two

witnesses is insufficient. Compare Pelullo, 105 F.3d at 120 (Brady violation arose from

exculpatory evidence contained in the undisclosed notes of agency interviews that was excluded

from the produced final interview reports) and Stevens, No. 08-cr-231, Mot. to Set Aside Verdict

& Dismiss at 1-2 (Brady violation arose when exculpatory evidence from multiple 302s was not

disclosed in the government’s Brady letter or in the 302s that eventually were produced), with
                                              - 24 -
        Case 2:21-cr-00170-GJP Document 38 Filed 07/06/21 Page 32 of 33


Exhibit D at 1 (“I believe I wouldn’t need to produce the reports themselves – which, again, are

just statements of the law enforcement officers – as long as I disclose or have disclosed the

exculpatory information.”) and Exhibit K (producing heavily redacted excerpts of four interview

reports that narrowly “refer to the specific representations” about Brady evidence in Dr. Porat’s

June 22 letter). To ensure compliance with the government’s Brady obligations and to protect

Dr. Porat’s due process rights, the Court should require the government to disclose all materials

in its possession (i.e., formal reports and memoranda and informal notes and summaries) that

contain information favorable to his defense.

                                         CONCLUSION

       For these reasons, Dr. Porat seeks an order compelling the government to produce the

government’s reports, memoranda, notes, and/or summaries of interviews or proffers for

Marjorie O’Neill, Rajan Chandran, Isaac Gottlieb, Diana Breslin-Knudsen, and any other

witness/potential witness that contain exculpatory or favorable information to his defense.

 Dated: July 6, 2021                               Respectfully submitted,

 /s/ Jay P. Lefkowitz                              /s/ Michael A. Schwartz
 Jay P. Lefkowitz, P.C.                            Michael A. Schwartz (PA 60234)
 Robert W. Allen, P.C.                             Richard J. Zack (PA 77142)
 (admitted pro hac vice)                           Tiffany N. Bracewell (admitted pro hac vice)
 KIRKLAND & ELLIS LLP                              TROUTMAN PEPPER HAMILTON
 601 Lexington Avenue,                             SANDERS LLP
 New York, NY 10022                                3000 Two Logan Square
 (212) 446-4800                                    Eighteenth & Arch Streets
 lefkowitz@kirkland.com                            Philadelphia, PA 19103-2799
                                                   (215) 981-4494
                                                   Michael.Schwartz@Troutman.com

 Attorneys for Defendant Dr. Moshe Porat




                                                - 25 -
        Case 2:21-cr-00170-GJP Document 38 Filed 07/06/21 Page 33 of 33




                                CERTIFICATE OF SERVICE

       I, Michael A. Schwartz, hereby certify that on July 6, 2021, I caused a true and correct

copy of the foregoing Defendant Moshe Porat’s Motion to Compel Discovery Pursuant to Brady

v. Maryland and Memorandum of Law in Support to be served via ECF and email upon the

following:

                                     Mark Dubnoff, Esq.
                                     M.T. Soltis, Esq.
                                     Assistant U.S. Attorney
                                     615 Chestnut Street, Suite 1250
                                     Philadelphia, PA 19106
                                     mark.dubnoff@usdoj.gov
                                     Mary.Soltis@usdoj.gov



                                                 /s/ Michael A. Schwartz
